t c memo united_states tax_court daniel j sides petitioner v commissioner of internal revenue respondent docket no filed date daniel j sides pro_se stephen p baker for respondent memorandum opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure penalty pursuant to section on petitioner’s federal_income_tax on date respondent filed a motion for sanctions under sec_6673 unless otherwise indicated all section references are to the applicable internal_revenue_code after concessions the sole issue for decision is whether to impose a penalty pursuant to sec_6673 background petitioner i sec_26 years old in the petition petitioner made tax_protester type arguments at calendar call petitioner appeared and admitted that he received income as determined in the notice_of_deficiency petitioner stated that he realized that the arguments he made in the petition were inappropriate petitioner conceded that he owed the deficiency and the sec_6662 penalty petitioner admitted that respondent previously assessed the sec_6702 frivolous_return penalty against him petitioner stated that this was the first time he pursued these arguments in administrative or legal proceedings petitioner further stated that he did not intend to make these arguments in the future he understood he owed taxes on income he earned and income taxes are constitutional and he does not intend to appear in the court again petitioner indicated his willingness to sign a document attesting to his concessions petitioner promptly signed a document stipulation of settlement that was filed with the court at the hearing on the sec_6673 penalty in the stipulation of settlement petitioner agreed that there was a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure due from petitioner for the stipulation of settlement also provided that the court may enter a decision for these amounts interest will be assessed on the deficiency and penalty and petitioner waived the restrictions on assessment and collection of the deficiency penalty and interest discussion we consider whether petitioner has engaged in behavior that warrants imposition of a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless petitioner now admits that his position was frivolous and groundless this was the first time petitioner pursued these arguments in administrative or legal proceedings petitioner stated to the court that he did not intend to make these arguments in the future or appear in the court again and petitioner understood he owed taxes on income he earned and income taxes are constitutional petitioner agreed to sign the stipulation of settlement which listed the amount of deficiency and addition_to_tax owed and petitioner promptly signed the stipulation of settlement upon the basis of the facts of this case we shall not now impose a penalty pursuant to sec_6673 we take this opportunity however to warn petitioner that the court shall impose such a penalty if he returns to the court and proceeds in a similar fashion in the future to reflect the foregoing an appropriate order and decision will be entered
